Citation Nr: 9916943	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher rating for a back disability 
diagnosed as degenerative disc disease, L5-S1, with right 
sciatica and history of thoracolumbar scoliosis, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to a higher rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
gunshot wound of the right foot.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970 and from June 1987 to February 1990.  

In June 1997, the Board of Veterans' Appeals (Board) issued a 
decision that denied increased ratings for service-connected 
back, gastrointestinal, left hand, and right foot 
disabilities, and remanded the issue of entitlement to an 
increased rating for service-connected post-traumatic stress 
disorder (PTSD).  In its decision, the Board also noted that 
it did not have jurisdiction over the issue of entitlement to 
a total disability evaluation due to individual 
unemployability (TDIU).  The appellant appealed this decision 
to the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court).  In August 1998, the Court granted a 
joint motion of the parties, and vacated the Board's decision 
concerning the issues of entitlement to increased ratings for 
the service-connected back, gastrointestinal, and right foot 
disabilities.  The Court also dismissed the appeal as to the 
issue of an increased rating for the left hand disability.  
The issue of entitlement to TDIU remained before the Court.  
By a memorandum decision of April 30, 1999, the Court 
affirmed the Board's decision as to that issue.  

The appeal as to the back, gastrointestinal, and right foot 
disabilities is from the November 1990 rating decision that 
continued the previous noncompensable rating for gunshot 
wound, dorsum of right foot, with multiple minor retained 
foreign bodies; granted service connection and assigned a 10 
percent disability evaluation for irritable bowel syndrome; 
and granted service connection and assigned a 20 percent 
disability evaluation for degenerative disc disease, L5-S1, 
with right sciatica and history of thoraco-lumbar scoliosis.  

The Board notes that the Court, in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Unlike Fenderson, however, in this 
case the veteran filed a timely substantive appeal.  He also 
understood that he was appealing from the initial rating of 
the service-connected back and gastrointestinal disabilities.  
The Board also observes that the Court, in Fenderson, did not 
specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a NOD following the grant of service connection and the 
initial assignment of a disability evaluation from that of 
filing a NOD from the denial of a claim for increase.  
Consequently, the Board sees no prejudice to the veteran in 
either the RO's characterization of these issues or in the 
Board's characterization of the issue as one of entitlement 
to the assignment of a higher disability evaluation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand these matters solely for a re-
characterization of the issue in a new SOC.


REMAND

Concerning the claim for an increased rating for the service-
connected back disability, the parties noted in their joint 
motion for remand, which was granted by the Court, that 
reports of a May 1993 neurological examination and a June 
1993 examination both indicated the need for an orthopedic 
examination.  This type of examination should be conducted in 
order to satisfy VA's duty to assist the veteran under the 
provisions of 38 U.S.C.A. § 5107.  

With respect to irritable bowel syndrome, the parties noted 
that the veteran reported more than two years after his 1992 
VA examination that he felt that his bowel syndrome had 
worsened.  He also reiterated this allegation in his 
testimony presented at his January 1993 RO hearing.  In light 
of these allegations, the veteran should be afforded 
additional VA examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).  

Finally, the parties noted that the schedule for rating 
disabilities due to muscle injuries was revised, effective 
July 3, 1997.  62 Fed. Reg. 30235-30240 (1997).  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  VAOPGCPREC 11-97 at 1; 
Karnas, 1 Vet. App. at 312-13 (1991).  In the instant case, 
the veteran's foot disability has not been evaluated under 
the new rating criteria.  Consequently readjudiction of that 
issue is required.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and severity of the service-
connected back disability, diagnosed as 
degenerative disc disease, L5-S1, with 
right sciatica and history of 
thoracolumbar scoliosis.  All indicated 
special studies and tests should be 
accomplished.  The veteran's claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to comment on 
the degree of functional loss due to pain 
or weakness attributable to service-
connected disability.  In this regard, 
the examiner should consider the 
following:  

Factors listed in 38 C.F.R. § 4.45 
include less movement than normal 
(due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more 
movement than normal (from flail 
joint, resections, nonunion of 
fracture, relaxation of ligaments, 
etc.); weakened movement (due to 
muscle injury, disease or injury of 
peripheral nerves, divided or 
lengthened tendons, etc.); excess 
fatigability; incoordination, 
impaired ability to execute skilled 
movements smoothly; and pain on 
movement, swelling, deformity or 
atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing 
and weight-bearing are related 
considerations.  

2.  The veteran should be afforded an 
additional VA examination to determine 
the current nature and severity of the 
veteran's irritable bowel syndrome.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

3.  The RO then should review the 
veteran's claims for higher ratings for 
the service-connected back and right foot 
disabilities and irritable bowel syndrome 
in light of the additional development.  
The RO should undertake any further 
development it deems necessary under the 
Section 5107 duty to assist the claimant.  
With respect to the veteran's claim for a 
higher rating for the service-connected 
back disability the RO should consider 
the disabling effects of pain, see 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  With 
respect to the veteran's claim for an 
increased rating for residuals of a 
gunshot wound of the right foot, the RO 
should consider the changes in ratings 
pertaining to muscle injuries and should 
reach a determination as to which version 
is most favorable to the veteran.  See 
Karnas, supra.  Furthermore, the RO 
should consider the disabling effects of 
pain, see 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca.  

4.  If any of the benefits sought on 
appeal are not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, which should include the pertinent 
changes in the rating criteria for muscle 
injuries.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




